Citation Nr: 0722191	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in pertinent part, denied 
service connection for hepatitis C.

The veteran originally perfected an appeal to the present 
issue, and to the issues of entitlement to service connection 
for heart condition, renal condition, visual condition, and 
neurological condition, all as related to diabetes.  In a 
March 2006 statement signed by the veteran, he withdrew his 
appeal as to all the claims besides service connection for 
hepatitis C.

In March 2006, the veteran testified at a personal hearing 
before a Hearing Officer in Winston-Salem, North Carolina.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

The veteran was given some of the notice required by the VCAA 
in a letter dated April 2003; however, this notice was 
legally inadequate and another notification letter was issued 
in April 2006, which is after initial consideration of the 
claim.

In the April 2006 notification letter, VA advised the veteran 
of the essential elements of the VCAA.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  Additionally, the veteran was asked to identify which 
risk factors for hepatitis applied to him.  This letter also 
included notice as to degrees of disability and effective 
dates as required by Dingess/Hartman, supra.  

As noted above, the April 2006 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  Following the issuance of that 
letter, the veteran has had an opportunity to respond to the 
VCAA letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in January 2007, when the RO issued a 
supplemental statement of the case.  In May 2006, after he 
was given notice in the April 2006 notification letter, the 
veteran stated that he had no additional relevant medical 
evidence.  Finally, the veteran has shown actual knowledge of 
the elements needed to substantiate a claim for service 
connection.  For example, in his March 2004 notice of 
disagreement, the veteran stated that he felt that his 
hepatitis is a "result of exposure while at TC Hill at a 
detox center [while he was in Vietnam]."  For these reasons, 
the veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, hearing transcripts, service 
personnel records, and service medical records.  The RO has 
received negative responses for records relating to the 
veteran's treatment in a detox facility in Vietnam, and for 
records relating to his treatment at a VA Medical Center 
after he was involved in a motor vehicle accident (after his 
period of active service).  VA has made reasonable efforts to 
obtain these records, and informed the veteran when it could 
not obtain them.   

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  The veteran's service medical 
records do not show hepatitis in service, and the post-
service medical evidence does not contain medical findings of 
hepatitis until March 2003, 30 years after the veteran's 
separation from service.  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he contracted hepatitis C through 
exposure to the hepatitis C virus while he was in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A private medical report from March 2003 shows that the 
veteran was diagnosed with hepatitis C.  The veteran has 
submitted competent medical evidence of a current disability; 
therefore, the only question that remains is whether or not 
hepatitis C is related to his active military service.

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's current hepatitis C is related to his active 
military service.  The veteran's service medical records are 
absent for complaints, treatment, symptoms, or diagnosis of 
hepatitis.  Further, the first post-service notation of 
hepatitis C was in March 2003, 30 years after the veteran's 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Additionally, there is no 
persuasive medical evidence linking hepatitis to service, 
which is necessary to establish service connection.  
Therefore, service connection cannot be granted.

While the veteran admits he does not know exactly how he 
contracted hepatitis, he reports that his only risk factors 
were his receipt of inoculations in service, including two to 
three injections he received while in detox in Vietnam; and 
Novocaine injections he received at a VA Medical Center after 
he was involved in a motor vehicle accident in 1975 (after 
his period of active service).  The RO made reasonable 
efforts to verify the veteran's claimed injections in detox 
and injection of Novocaine after his service; however, the RO 
was not able to verify either of these reported risk factors.  
The National Personnel Records Center reported that it could 
not find any inpatient clinical records for the veteran from 
the detox facility he identified.  Likewise, the VA Medical 
Center where the veteran reported being treated after a motor 
vehicle accident could not find any records of the described 
event.  

As to the veteran's claim that inoculations in service may 
have exposed him to the hepatitis C virus, service medical 
records do not include any medical findings or abnormal 
studies indicative of hepatitis.  At his October 1972 
separation examination, the veteran reported he did not have, 
and had not had, liver trouble, jaundice, or hepatitis.  The 
examiner reported a normal clinical evaluation.  In December 
1972, the month the veteran was discharged, he signed a 
statement that to the best of his knowledge his medical 
condition had not changed since his October examination.  The 
first medical evidence that the veteran was exposed to 
hepatitis C is not until March 2003 when the disease was 
diagnosed.  The veteran himself testified at his March 2006 
hearing that he was diagnosed with hepatitis C approximately 
two years prior.  There is no competent (medical) evidence of 
record that relates the recently diagnosed hepatitis C to any 
event, injury, or disease in service.  A careful review of 
all VA and private medical records revealed no opinion 
linking the veteran's hepatitis C to service or to a risk 
factor therein.

The Board also notes that the veteran has a history of drug 
abuse, including in-service use of heroin.  See November 1972 
Commanding Officer's Request for Elimination.  At his March 
2006 hearing, the veteran testified that he never took drugs 
intravenously, and that in service, "it was smoke."  
Moreover, even assuming the veteran had used drugs 
intravenously during service, if he contracted hepatitis from 
such drug abuse, compensation for such disability would be 
prohibited by law.  See 38 U.S.C.A. § 1110.

The only evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In summary, there is no competent medical evidence supporting 
the veteran's allegation that his current hepatitis C is 
related to service.  The preponderance of the evidence is 
against his claim, thus service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


